329 F.2d 645
141 U.S.P.Q. 318
STANDARD KOLLSMAN INDUSTRIES, INC., Appellant,v.SARKES TARZIAN, INC.
No. 14464.
United States Court of Appeals Third Circuit.
Argued March 9, 1964.Decided April 13, 1964.

Sidney G. Faber, New York City (Jerome M. Berliner, Ostrolenk, Faber, Gerb & Soffen, New York City, on the brief), for appellant.
M. Hudson Rathburn, Chicago, Ill., (Reginald K. Bailey, Clemens Hufmann, Chicago, Ill., Herbert A. Bernstein, Lesnik & Amoscato, Newark, N.J., Mason, Kolehmainen, Rathburn & Wyss, Chicago, Ill., on the brief), for appellee.
Before BIGGS, Chief Judge, and HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
A careful examination of the record and briefs of the parties and consideration of the oral arguments convince us that the court below committed no error.  Accordingly, the judgment will be affirmed upon the succinct and comprehensive opinion of Judge Wortendyke.